—Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered March 31, 1992, convicting defendant, upon his pleas of guilty, of criminal possession of stolen property in the fourth degree and forgery in the second degree, and sentencing him to concurrent terms of 1 to 3 years, unanimously affirmed.
Defendant’s claim that his pleas were not knowingly entered is unpreserved for appellate review as a matter of law (People v Lopez, 71 NY2d 662, 665-666), and we decline to reach it in the interest of justice. If we were to reach it, we would find that defendant’s comments at sentencing that he was ill and did not know what was going on provided no reason to believe that he was incapacitated or otherwise unable to understand his circumstances at the time of the plea. Concur—Murphy, P. J., Kupferman, Ross and Rubin, JJ.